9 N.Y.3d 928 (2007)
876 N.E.2d 500
844 N.Y.S.2d 773
CERTAIN UNDERWRITERS AT LLOYD'S, LONDON, et al., Plaintiffs,
v.
FOSTER WHEELER CORPORATION, Respondent, and
AFFILIATED FM INSURANCE COMPANY et al., Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Argued September 6, 2007.
Decided October 11, 2007.
*929 Crowell & Moring LLP, Washington, DC (Clifton S. Elgarten, Jonathan H. Pittman and Kathryn A. Underhill, of the District of Columbia bar, admitted pro hac vice, of counsel), and Crowell & Moring LLP, New York City (Frank M. Esposito of counsel), for appellants.
Covington & Burling LLP, Washington, DC (Robert A. Long, Jr., of the District of Columbia bar, admitted pro hac vice, and William P. Skinner, Keith A. Noreika and Ann O'Connell of counsel), and Covington & Burling LLP, New York City (Michael C. Nicholson of counsel), for respondent.
*930 Kirkpatrick & Lockhart Preston Gates Ellis LLP, New York City (David S. Versfelt of counsel), and Kirkpatrick & Lockhart Preston Gates Ellis LLP, Pittsburgh, Pennsylvania (Donald E. Seymour of counsel), for Honeywell International Inc., amicus curiae.
Vedeer, Price, Kaufman & Kammholz, P.C., New York City (John H. Eickemeyer and Marie Tieri of counsel), and Wiley Rein LLP, Washington, DC (Laura A. Foggan and John C. Yang of counsel), for Complex Insurance Claims Litigation Association, amicus curiae.
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, SMITH, PIGOTT and JONES. Taking no part: Judge READ.

OPINION OF THE COURT
Order affirmed, with costs, and certified question answered in the affirmative for the reasons stated by Justice David Friedman at the Appellate Division (36 AD3d 17 [2006]).